          Case 3:21-cv-00003-LL Document 5 Filed 01/25/21 PageID.40 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KENNETH V.,                                          Case No.: 21cv0003-LL
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   PROCEED IN FORMA PAUPERIS
14   ANDREW SAUL, Commissioner of
                                                          [ECF No. 2]
     Social Security,
15
                                       Defendant.
16
17
18
19          On January 4, 2021, Plaintiff filed a motion for leave to proceed in forma pauperis.
20   ECF No. 2. In this action, Plaintiff is seeking review and reversal of the final decision of
21   the Commissioner of Social Security (“Commissioner”) that denied Plaintiff’s claim for
22   disability benefits. ECF No. 1. For the reasons set forth below, Plaintiff’s motion is
23   GRANTED.
24          All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   $350. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
27   the entire fee only if he or she is granted leave to proceed in forma pauperis (“IFP”)
28   pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177

                                                      1
                                                                                         21cv0003-LL
         Case 3:21-cv-00003-LL Document 5 Filed 01/25/21 PageID.41 Page 2 of 3



1    (9th Cir. 1999). A federal court may authorize the commencement of an action without the
2    prepayment of fees if the party submits an affidavit, including a statement of assets,
3    showing that he or she is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
4          The determination of indigency falls within the district court’s discretion. California
5    Men's Colony, Unit II Men's Advisory Council v. Rowland, 939 F.2d 854, 858
6    (9th Cir. 1991), rev'd on other grounds, Rowland v. California Men's Colony, Unit II Men's
7    Advisory Council, 506 U.S. 194 (1993) (“Section 1915 typically requires the reviewing
8    court to exercise its sound discretion in determining whether the affiant has satisfied the
9    statute's requirement of indigency.”). It is well-settled that a party need not be completely
10   destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339
11   (1948). “An affidavit in support of an IFP application is sufficient where it alleges that the
12   affiant cannot pay the court costs and still afford the necessities of life.” Escobedo v.
13   Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins, 335 U.S. at 339). However,
14   “the same even-handed care must be employed to assure that federal funds are not
15   squandered to underwrite, at public expense, either frivolous claims or the remonstrances
16   of a suitor who is financially able, in whole or in material part, to pull his own oar.”
17   Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984) (citation omitted). Finally, the
18   facts as to the litigant’s indigency must be stated “with some particularity, definiteness and
19   certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citation omitted).
20         Here, Plaintiff’s affidavit shows that his average monthly income for the past twelve
21   months was $1,800. ECF No. 2 at 3. His income consisted of $300 from employment, $600
22   from VA Retirement Benefits, and $900 from Social Security.1 Id. at 2-3. Plaintiff’s
23   monthly expenses of $1,819 exceed his monthly income. Id. at 2-5. Plaintiff’s savings and
24   checking accounts total $1,425, which is less than Plaintiff’s expenses for one month. Id.
25
26
     1
27     Plaintiff indicates that he was employed from July 3, 2020 to October 21, 2020 and
     received gross monthly pay totaling $1,000. ECF No. 2 at 3. However, it appears to the
28   Court that Plaintiff is no longer employed.
                                                   2
                                                                                        21cv0003-LL
         Case 3:21-cv-00003-LL Document 5 Filed 01/25/21 PageID.42 Page 3 of 3



1    at 3. Based on the above, the Court finds that Plaintiff’s affidavit demonstrates that he lacks
2    the financial resources to pay filing fees. See Escobedo v. Applebees, 787 F.3d at 1234.
3    Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis. The
4    Court has also reviewed Plaintiff’s complaint and concludes it is not subject to sua sponte
5    dismissal under 28 U.S.C. § 1915(e)(2)(B). 2
6          IT IS SO ORDERED.
7
8    Dated: January 25, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     2
       The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a) and
24   dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
25   may be granted,” or “seeks monetary relief against a defendant who is immune from such
     relief.” 28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845, 845
26   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
27   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that
     “section 1915(e) not only permits but requires a district court to dismiss an in forma
28   pauperis complaint that fails to state a claim”).
                                                    3
                                                                                         21cv0003-LL
